Citation Nr: 1726160	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.  

2.  Entitlement to a compensable rating prior to April 13, 2015, for arthritis, degenerative left hand ring finger ("ring finger disability").

3.  Entitlement to a rating in excess of 10 percent from April 13, 2015, forward, for arthritis, degenerative left hand ring finger ("ring finger disability").

4.  Entitlement to a compensable rating for status post fusion of the left hand little finger at the proximal interphalangeal joint with osteoarthritis ("little finger disability").

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from August 1988 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued noncompensable evaluations for the left ring and little finger disabilities and awarded an increased rating of 10 percent for the left knee disability.  

With specific regard to the left knee disability, as the July 2010 rating decision did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2015, the case was remanded for additional development.  

During the pendency of the appeal, the RO issued a rating decision in May 2015, which granted an increased rating of 10 percent for the Veteran's service-connected left ring finger disability, effective April 13, 2015, (date of a VA treatment record).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.  

The issues of entitlement to an increased rating of the left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Prior to April 13, 2015, the Veteran's left ring finger disability has been manifested by limitation of motion; ankylosis has been shown.  The objective evidence of record reflects that additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  The Veteran demonstrated full dexterity of the left ring finger, and degenerative arthritis was not shown.  General function of his left hand would not be better served with amputation and prosthesis of his left ring finger.  

3.  From April 13, 2015, forward, the left ring finger has not been manifested by occasional incapacitating exacerbations of degenerative arthritis.  General function of his left hand would not be better served with amputation and prosthesis of his left ring finger.  

4.  For the entire appeal period, the Veteran's left little finger disability has been manifested by limitation of motion; ankylosis has been shown.  The objective evidence of record reflects that additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.  General function of the Veteran's left hand would not be better served with amputation and prosthesis of his left little finger.  

5.  None of the service-connected fingers have been amputated, and the conditions are not productive of extremely unfavorable ankylosis or loss of use of the hand.  


CONCLUSIONS OF LAW

1.  For the period on appeal prior to April 13, 2015, the criteria for a compensable rating for the Veteran's service-connected left ring finger disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45(f), 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2016).  

2.  For the period on appeal from April 13, 2015, forward, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5003 for a left ring finger disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45(f), 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2016).  

3.  The criteria for a compensable rating for the Veteran's service-connected left little finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5155, 5216-5230 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims for increased ratings, the law requires that the duty to notify is satisfied and that the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2016).  

The RO provided the Veteran with VA examinations for his left little finger and ring finger disabilities in May 2010 and April 2015.  The April 2015 VA examination report is of specific relevance, as the examination was conducted in response to the February 2015 Board Remand directives, and it reflects the findings of the most recent VA examination.  

The April 2015 VA examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Further, the April 2015 VA examination is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  

As with disabilities of little and ring fingers, any limitation of motion under Diagnostic Code 5230 would be noncompensable.  As such, active or passive testing could not serve to provide a compensable rating for that disability.  Therefore, additional testing in accordance with Correia v. McDonald is unnecessary.  28 Vet. App. 158 (2016).

As such, based on the foregoing, the Board finds that the VA examination reports of record are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with all prior Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, the duty to assist is also met.  



II.  Increased Schedular Rating  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The Veteran contends that his finger disabilities are more severe than the currently assigned ratings and warrant increased ratings.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, finger disability ratings are applicable.  38 C.F.R. § 4.69. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Here, the RO assigned Diagnostic Codes 5003 and 5227 to the Veteran's left ring finger and little finger, respectively.  

Under Diagnostic Code 5003, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

For the purpose of rating disabilities from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2016).  

The Board notes that the rating criteria that are applicable to the Veteran's left little finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5227, ankylosis of the ring or little finger, unfavorable or favorable, is noncompensable.  38 C.F.R. § 4.71a.  A noncompensable disability evaluation represents the maximum schedular rating available for ankylosis of the ring or little finger under Diagnostic Code 5227.  Consequently, the Veteran is not entitled to an increased evaluation for any ankylosis of the left ring finger or little finger under this diagnostic code.  

A compensable rating for ring or little finger disabilities requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156.  With ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.  

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  

Amputation of the ring and little fingers warrant a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156.  

On VA examination in September 2008, with regard to his left little finger, the Veteran reported that he experienced some occasional ache in his finger with a severity of 6/10 a few times a month, more often in the winter.  The Veteran did not report any specific flare-ups.  The examiner noted that there was some weakness, stiffness, occasional swelling, no heat, redness, drainage, or history of osteomyelitis.  The examiner conducted a specific examination on the left little finger, and found that the proximal interphalangeal joint was fused and ankylosed, fixed at about 36 degrees of flexion.  The examiner also noted that the distal joint was ankylosed, fixed at zero degrees or full extension.  Motion in extension and flexion of the metacarpal phalangeal joint was normal with full extension and 100 degrees flexion.  The report does not reflect that the Veteran's left ring finger was examined.  

On VA examination in May 2010, the examiner noted that the left ring finger had 90 degrees of flexion at the metacarpal phalangeal joint, 100 degrees of flexion at the proximal interphalangeal joint, and 90 degrees of flexion at the distal interphalangeal joint.  Muscle strength was at 3/5, and full dexterity of the left ring finger was demonstrated.  With regard to the left little finger, the examiner reported the same findings as noted in the September 2008 VA examination.  

During the final examination in April 2015, the examiner diagnosed the left ring finger with degenerative arthritis, and also noted that both the left ring finger and little finger were ankylosed.  The examiner noted that ankylosis of the ring and little fingers resulted in decreased grip strength to accomplish manual activities, especially typing on a computer keyboard.  On range of motion testing of the left hand, the examiner noted abnormal or outside of normal range.  The examiner also noted pain on examination.  However, during the examination, the Veteran demonstrated optimum effort as demonstrated in the reproducibility of the range of motion measurements with no additional evidence of functional limitation or decreased range of motion.  There was no decreased effort as a result of pain, fear of injury, disuse or neuromuscular inhibition.  Ultimately, the examiner indicated that it was not feasible to anticipate or predict limitation in function or motion with repetitive use.  

The evidence reflects complaints of pain, weakness, and tenderness of the Veteran's left hand.  The Veteran has also consistently reported to examiners that his motor activities with the left hand are limited due to pain.  However, there are no reports of altogether incapacitating episodes.  The Board has carefully considered the Veteran's statements to the effect that his functional impairment from pain and tenderness interferes with his daily activities.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.  

A.  Left Ring Finger Disability

The Veteran contends that he is entitled to an increased rating for his left ring finger, currently rated at 10 percent disabling under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

As regards to the period on appeal prior to April 13, 2015, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the ring finger of either hand is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the ring finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App 472 (2016).  Thus, no compensable rating is available.  Additionally, the above-discussed evidence confirms the Veteran is not beset by additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Furthermore, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the Veteran's left ring finger disability has not demonstrated degenerative arthritis established by X-ray evidence of involvement or two or more major joints or two or more minor joint groups, to warrant a higher 10 percent evaluation for the disability.  

Turning to the period on appeal from April 13, 2015 forward, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, the Veteran's left ring finger disability has not demonstrated any incapacitating exacerbations of degenerative arthritis of two or more major joints or two or more minor joint groups, to warrant a higher 20 percent evaluation for the disability.  

For the entire appeal period, as to rating the Veteran's left ring finger disability as an amputation under 38 C.F.R. § 4.71a, Diagnostic Code 5155, no VA examiner has assessed functional impairment of a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his left ring finger disability equivalent to an amputation.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Finally, as to rating the Veteran's left ring finger disability under any other diagnostic code used to rate finger disabilities and/or as a wrist disability, the Board finds that, given the nature and location of his service-connected disorder, it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his left ring finger.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, 4.3, 4.71a, Diagnostic Codes 5215 to 5230 (2016); Butts.  

Based on the foregoing, the Board finds no provision upon which to assign a rating in excess of 0 percent prior to April 13, 2015, or a rating in excess of 10 percent from April 13, 2015 forward, for the Veteran's left ring finger disability.  For these reasons, these claims are denied.  

B.  Left Little Finger Disability

The Veteran also contends that he is entitled to an increased rating for his left little finger disability, currently rated at 0 percent disabling under Diagnostic Code 5227.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2016).  

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the little finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App 472 (2016).  Thus, no compensable rating is available.  Additionally, the above-discussed evidence confirms the Veteran is not beset by additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

As to rating the Veteran's left little finger disability as an amputation under 
38 C.F.R. § 4.71a, Diagnostic Code 5156, no VA examiner has assessed functional impairment of a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his left little finger disability equivalent to an amputation.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Finally, as to rating the Veteran's left little finger disability under any other diagnostic code used to rate finger disabilities and/or as a wrist disability, the Board finds that, given the nature and location of his service-connected disorder, it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his left little finger.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, 4.3, 4.71a, Diagnostic Codes 5215 to 5230 (2016); Butts.


ORDER

Entitlement to a compensable rating prior to April 13, 2015, for arthritis, degenerative left hand ring finger ("ring finger disability") is denied.

Entitlement to a rating in excess of 10 percent from April 2015 forward, for arthritis, degenerative left hand ring finger ("ring finger disability") is denied.

Entitlement to a compensable rating for status post fusion of the left hand little finger at the proximal interphalangeal joint with osteoarthritis ("little finger disability") is denied.






	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran was provided VA examinations in September 2008, May 2010, and April 2015 to determine the etiology and severity of his service-connected left knee disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Following the April 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claim for increased rating for his left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  



Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected left knee disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, to include X-rays and range of motion studies, and provide an opinion as to the following:

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the left knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


